Citation Nr: 1533408	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  05-39 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for left leg burns.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to May 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2005 and May 2006 rating decisions by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the RO assigned an earlier effective date of June 14, 2004 for the award of service connection for posttraumatic stress disorder and major depressive disorder, representing a full grant of the benefits sought.  Accordingly, this matter is no longer on appeal before the Board.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

A Social Security Administration (SSA) Inquiry in the record suggests that the Veteran is receiving SSA disability benefits.  Records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information, must be secured.  

Regarding COPD, the Veteran contends that he acquired such disease due to his exposure to Agent Orange in service.  Although COPD is not listed in 38 C.F.R. § 3.309(e)(as a disease associated with exposure to herbicides), the Veteran may nonetheless substantiate his claim under that theory of entitlement by competent evidence that the disease is related to such exposure.  See Combee v. Principi, 4 Vet. App. 78 (1993).  Postservice treatment records show that COPD has been diagnosed since 2002, and the record shows that the Veteran served in Vietnam (and he is therefore presumed to have been exposed to Agent Orange).  The record does not include a medical opinion as to whether or not the COPD is related to such exposure.  In light of the current record, an examination to secure a medical opinion regarding the etiology of the Veteran's COPD is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
Regarding the claim of service connection for bilateral hearing loss, the threshold critical question is whether the Veteran has a hearing loss disability.  On April 2006 VA audiological examination the Veteran was not found to have a hearing loss disability in either ear.  However, an August 2013 VA treatment record notes that the Veteran had a "mild sensorineural hearing loss at 3000-4000 Hertz in the right ear and at 4000 Hertz in the left ear"; there is no accompanying audiometry report, and thus, it is unclear whether the Veteran actually has hearing loss that constitutes a disability under 38 C.F.R. § 3.385).  Accordingly, an examination with official audiometry to clarify the matter is necessary.  

The case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  The AOJ should also secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received for the claimed disabilities on appeal.

3.  The AOJ should then arrange for the Veteran to be scheduled for a pulmonary examination to determine the nature and likely etiology of his COPD.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

What is the likely etiology for the Veteran's COPD?   Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his military service, to include as due to his exposure to Agent Orange therein?

The examiner must explain the rationale for the opinion.  If the opinion is to the effect that the COPD is unrelated to service, the examiner should identify the etiology for COPD considered more likely.

4.  The AOJ should also arrange for the Veteran to be scheduled for an audiological examination to determine whether he now has a hearing loss disability, and if so its etiology.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either, or both, ear(s)?  

(b)  If a hearing loss disability is found, identify the likely etiology for such disability,  at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include as due to his acknowledged exposure to combat noise trauma therein?  If not, the examiner should identify the etiology for the hearing loss considered more likely.

The examiner must explain the rationale for all opinions.

5.  The AOJ should arrange for any further development suggested by the results of the development ordered above.  Thereafter, the AOJ should review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

